In a matrimonial action, the parties appeal and cross-appeal from stated portions of an order of the Supreme Court, Queens County (Corrado, J.), dated April 9, 1986, which, inter alia, discharged the coreceivers (the parties’ respective attorneys) who had been appointed to sell the parties’ real properties pursuant to a judgment of divorce, appointed a new receiver to sell the properties at such price terms as the receiver deems proper, and prohibited the parties from purchasing either of the subject properties.
Ordered that the order is modified, in the exercise of discretion, by deleting the provision thereof prohibiting the parties from purchasing either of the subject properties. As so modified, the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
*582The record contains extensive evidence that following the entry of the divorce judgment dated January 3, 1985, the parties became embroiled in extensive and acrimonious charges and litigation with respect to the implementation of that judgment’s provision that the marital residence and the other parcel of improved real property co-owned by the parties be sold. The record is replete with evidence of a bidding war, obstructionism, and bad faith. Under the circumstances, the order appealed from, made on the cross motions of the parties, was within the parameters of the divorce judgment’s directives (see, Rosenthal v Rosenthal, 88 AD2d 974). We are of the opinion, however, that the court improperly exercised its discretion in barring the parties from bidding on the properties in question, and the order has been modified accordingly (see, Rosenthal v Rosenthal, supra).
We note the contention in the defendant’s reply brief that the plaintiff’s appendix should be stricken, but find no merit to that contention. Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.